DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
In view of the Appeal Brief filed on 09/02/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/RICKY L MACK/           Supervisory Patent Examiner, 
Art Unit 2872                                                                                                                                                                                             

Response to Arguments
Applicant’s arguments 02 September 2021 with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Own et al. (US PUB 2019/0287759; herein after “Own” in related embodiments).

(e.g., discrete sample carriers 650, FIGS. 8A, 8B), wherein: the sample carrier comprises a member selected from the group consisting of a silicon chip and a printed circuit board (i.e., the discrete sample carrier (650) may be, for example, a semiconductor chip, para. [0097]); the sample carrier is configured to accommodate a sample (590) to be examined and/or processed in a microscope system (i.e., the tape supports discrete sample carriers on which samples are placed, para. [0097], and samples can be supported, for example, by a substrate (viewed in a microscope system 10 such as a SEM 10A or a TEM 510, shown in FIGS. 1, 4A, 4B, see para. [0033] and [0094]); the sample carrier is accommodatable in an accommodating device (i.e., samples can be supported, for example, by a substrate or a support layer 640 (an accommodating device), see para. [0033], [0096] and [0174], FIGS. 1, 7A-7B); and the sample carrier comprises an individual sample carrier identifier (ID codes 680) configured to communicate the individual sample carrier identifier to the microscope system so that a sample accommodated on the sample carrier is trackable (i.e., the samples may be identified and tracked with ID codes 680, para. [0100] and [0101], as shown in FIGS. 7A, 8A, 10, 11, and 12).

Re. claim 2, Own as set forth in claim 1 above further teaches the sample carrier is configured to assume a defined orientation relative to the accommodating device (i.e., a transparent support layer 640 (accommodating device) may optionally be provided to support discrete sample carriers 650 (e.g., a defined orientation) as shown at least in FIG. 7B & 8B, para. [0096]-[0097]).  

Re. claim 3, Own as set forth in claim 1 above further teaches the sample carrier comprises a silicon chip (i.e., a sample carrier 650 that is a chip, a semiconductor chip (e.g., a silicon chip), para. [0097] and [0099]).  

Re. claim 4, Own as set forth in claim 1 above further teaches the sample carrier comprises a printed circuit board (i.e., the discrete sample carrier may be, for example, a semiconductor chip or metal foil (e.g., printed circuit board), para. [0097]).  

Re. claim 5, Own as set forth in claim 1 above further teaches the sample carrier is configured to communicate with the microscope system (10) via a technique selected from the group consisting of electrical contacting, capacitive coupling, inductive coupling, RFID transmission, magnetic transmission, and optical transmission (i.e., both the column module and the microscope (10) housing may be adapted to permit signal communication between the column module and other components (e.g., sample holder) of the microscope, para. [0017], [0067], [0080], [0100] and [0101]  and [0189], FIGS. 1, 7A-7B).  

Re. claim 7, Own as set forth in claim 1 above further teaches the surface of the sample carrier comprises an electrically conductive coating (i.e., the tape (sample holder/carrier) may be coated with a conductive film, para. [0095]).  

Re. claim 8, Own as set forth in claim 1 above further teaches the sample carrier comprises a device configured to have an additional identifier applied thereto (i.e., an identification pattern may be created on sample 20 temporarily or permanently. For example, the identification pattern (additional identifier) may be a removable sample label that is placed on sample 20 or a sample holder, para. [0174], FIG. 1).  

Re. claim 9, Own as set forth in claim 1 above further teaches the sample carrier (650) is accommodatable in the accommodating device (640) of a sample holder (tape 580) (as shown in FIGS. 7A-8B, para. [0074] and [0096]-[0097]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Own as applied to claim 1 above and in view of Bland et al. (US 8,283,176; herein after “Bland”).	
Own and Bland disclose sample carrier/holder, therefore they are analogous art.

Re. claim 6, Own fails to teach the sample carrier comprises memory so that information is electronically writable to the sample carrier.
However, in a related field of endeavor Bland teaches all data in a memory on a sample carrier according to the invention should be copied to a database connected to the computer in control of the sample processing instrument and/or the microscope used for analysis, column 8, lines 28-30, and the sample carrier includes writable memory, and the method further comprises writing information regarding the processing to the writable memory, see claim 8 of Bland, column 12, lines 33-36.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Own such that a sample carrier includes writable memory as taught by Bland, where the memory slide can enable a particularly advantageous new type of automatic sample processing apparatus, which can operate as a fully continuous apparatus, enabling an insertion of a high-priority slide, column 9, lines 4-8 of Bland.



Re. claim 10, Own teaches a sample holder (a stage 40 (sample holder), FIG. 1, para. [0174]), comprising: an accommodating device (i.e., samples can be supported, for example, by a substrate or a support layer 640 (an accommodating device), see para. [0033], [0096] and [0174], FIGS. 1, 7A-7B) in which a sample carrier (e.g., discrete sample carriers 650, FIGS. 8A, 8B) for samples (590) for a microscope system (microscope system 10 FIGS. 1-2) is accommodatable and which is designed to hold the sample carrier in a defined orientation relative to the sample holder (i.e., the tape supports discrete sample carriers (650) on which samples are placed, para. [0097], and samples can be supported, for example, by a substrate (a microscope system 10 such as a SEM 10A, shown in FIG. 1, see para. [0033] and [0094]), wherein: the sample carrier comprises a member selected from the group consisting of a silicon chip and a printed circuit board (i.e., the discrete sample carrier may be, for example, a semiconductor chip, para. [0097]); the accommodating device comprises an individual position identifier (i.e., focusing is performed by altering the position of the sample (via position identifier) relative to the optical components of the column, para. [0065], and an identification pattern (position identifier) may be a removable sample label that is placed on sample 20 or a sample holder (accommodating device), para. [0174], FIG. 1); the sample carrier comprises an individual sample carrier identifier (i.e., ID codes 680, para. [0101], FIGS. 7A, 8A, 10, 11, and 12); and the sample holder is configured to communicate with the microscope system and an accommodated sample carrier to communicate the individual position identifier and the individual sample carrier identifier of the sample carrier so that a sample accommodated on the sample carrier is trackable (i.e., the samples may be identified and tracked with ID codes 680, para. (0100] and [0101], as shown in FIGS. 7A, 8A, 10, 11, and 12, and further the identification pattern (position identifier) may contain a unique identification code that can be determined when the pattern is read by one or more means to track the position of the sample, see para. [0174]).
Own teaches all limitations except for explicit teaching of the accommodating device comprises an individual position identifier.
	However, in a related field of endeavor Bland teaches the robotic arm will then position the sample processing station 44a adjacent to each slide 41, according to a pre-determined pattern. While in proximity to a slide 41, the sample processing station reads, from the slide memory, the required next protocol step (if any) to be performed upon the sample carried on the slide and then, if required, initiates or administers the appropriate treatment to the sample on the slide. The robotic arm then positions the sample processing station adjacent to the next slide in the pre-determined pattern. When the sample processing station reaches the last slide, this sequence of events is repeated from the beginning. In a particularly advantageous embodiment, the computer in the instrument may provide for a dialog between slides in a plurality of slides in a section of an instrument. Instead of a scheduling system in the processing instrument itself, the decision regarding which slide to process first may be taken as a result of a communication between the memories of the slides, by requesting their priority and their need for heating, dipping in specific baths, rinsing etc. Such solution may require that the slide contain the full protocol specifying the processing. The processing instrument may then be an automatic instrument providing heat, wash or rinsing, and dispensing reagents on demand from the slide, column 10, lines 22-45.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Own such that a robotic arm will position the sample processing station adjacent to each slide (sample carrier), according to a pre-determined pattern and the sample processing station reads, from the slide memory (position identifier), the required next protocol step until reaches the last slide, and this sequence of events is repeated from the beginning, as taught by Bland, for the purpose of having a computer in the instrument may provide for a dialog between slides in a plurality of slides in a section of an instrument, a particularly advantageous new type of automatic sample processing apparatus.

Re. claim 11, Own as set forth in claim 10 above further teaches the sample holder (20, 40) is mountable on the microscope system (10) so that the sample holder assumes a defined orientation relative to an optical axis (160) of the microscope system (as shown in FIG. 1, para. [0034], [0037] and [0174]).
Re. claim 12, Own as set forth in claim 10 above further teaches the sample holder is configured to communicate with the microscope system via a technique selected from the group consisting of electrical contacting, capacitive coupling, inductive coupling, RFID transmission, magnetic transmission, and optical transmission (i.e., both the column module and the microscope (10) housing may be adapted to permit signal communication between the column module and other components (e.g., sample holder) of the microscope, para. [0017], [0067], [0080], [0100] and [0101]  and [0189], FIGS. 1, 7A-7B).  

Re. claim 13, Own as set forth in claim 10 above further teaches the sample holder is configured to communicate with the microscope system via a technique selected from the group consisting of electrical contacting, capacitive coupling, inductive coupling, RFID transmission, magnetic transmission, and optical transmission (i.e., both the column module and the microscope (10) housing may be adapted to permit signal communication between the column module and other components (e.g., sample holder) of the microscope, para. [0017], [0067], [0080], [0100] and [0101]  and [0189], FIGS. 1, 7A-7B).  

Re. claim 14, Own as set forth in claim 10 above further teaches a microscope system (10), comprising the sample holder of claim 10 (as set forth in claim 10 above, para. [0174]).

Re. claim 15, Own teaches a method (see para. [0007]), comprising: providing a sample (590) accommodated on a sample carrier (650) (para. [0096] and [0097], FIG. 8A-8B), the sample carrier comprising a member selected from the group consisting of a silicon chip and a printed circuit board (i.e., the discrete sample carrier (650) may be, for example, a semiconductor chip, para. [0097]);, the sample carrier comprising an individual sample carrier identifier (ID codes 680) and designed to communicate with a microscope system (i.e., the samples may be identified and tracked with ID codes 680, para. (0100] and [0101], FIGS. 8A-8A); accommodating the sample carrier in a first accommodating device (i.e., samples can be supported, for example, by a substrate or a support layer 640 (an accommodating device), see para. [0033], [0096] and [0174], FIGS. 1, 7A-7B) of a first sample holder (a stage 40, FIG. 1), the accommodated sample carrier assuming a defined orientation relative to the first sample holder (i.e., the tape supports discrete sample carriers (650) on which samples are placed, para. [0097], and samples can be supported, for example, by a substrate (a microscope system 10 such as a SEM 10A, shown in FIG. 1, see para. [0033] and [0094]), the first accommodating device comprising a first individual position identifier (i.e., an identification pattern (position identifier) may be a removable sample label that is placed on sample 20 or a sample holder (accommodating device), para. [0174], FIG. 1); reading out the sample carrier identifier in conjunction with the first position identifier (i.e., the samples may be identified and tracked with ID codes 680, para. (0100] and [0101], as shown in FIGS. 7A, 8A, 10, 11, and 12, and further the identification pattern (position identifier) may contain a unique identification code that can be determined when the pattern is read by one or more means to track the position of the sample, see para. [0174]); communicating the identifiers read out to a control unit (e.g., Controller 600, FIG. 6) of the microscope system (i.e., the controller may evaluate this waveform to identify the sample associated with ID code 680, para. [0122], FIG. 16).
Own teaches all limitations except for explicit teaching of the accommodating device comprises a first individual position identifier.
	However, in a related field of endeavor Bland teaches the robotic arm will then position the sample processing station 44a adjacent to each slide 41, according to a pre-determined pattern. While in proximity to a slide 41, the sample processing station reads, from the slide memory, the required next protocol step (if any) to be performed upon the sample carried on the slide and then, if required, initiates or administers the appropriate treatment to the sample on the slide. The robotic arm then positions the sample processing station adjacent to the next slide in the pre-determined pattern. When the sample processing station reaches the last slide, this sequence of events is repeated from the beginning. In a particularly advantageous embodiment, the computer in the instrument may provide for a dialog between slides in a plurality of slides in a section of an instrument. Instead of a scheduling system in the processing instrument itself, the decision regarding which slide to process first may be taken as a result of a communication between the memories of the slides, by requesting their priority and their need for heating, dipping in specific baths, rinsing etc. Such solution may require that the slide contain the full protocol specifying the processing. The processing instrument may then be an automatic instrument providing heat, wash or rinsing, and dispensing reagents on demand from the slide, column 10, lines 22-45.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Own such that a robotic arm will position the sample processing station adjacent to each slide (sample carrier), according to a pre-determined pattern and the sample processing station reads, from the slide memory (position identifier), the required next protocol step until reaches the last slide, and this sequence of events is repeated from the beginning, as taught by Bland, for the purpose of having a computer in the instrument may provide for a dialog between slides in a plurality of slides in a section of an instrument, a particularly advantageous new type of automatic sample processing apparatus.

Re. claim 16, Own as set forth in claim 15 above further teaches linking the identifiers read out with individual identity data of the sample (i.e., to read the ID codes (linking the identifiers read out) described above. For example, the ID reader may have an optical sensor located near the analysis section, para. [0121]).  

Re. claim 17, Own as set forth in claim 15 above further teaches introducing the sample holder into a microscope system (10) (a stage 40 (sample holder), FIG. 1, para. [0174]); and analyzing the sample via the microscope system to obtain data about the sample (i.e., perform data processing of signals detected by microscope 10 to generate and process images, para. [0078], FIG. 1, also see para. [0006]).  

Re. claim 18, Own fails to teach the sample carrier comprises a data storage device, and the method further comprises storing data on the data storage device. 
However, in a related field of endeavor Bland teaches all data in a memory on a sample carrier according to the invention should be copied to a database connected to the computer in control of the sample processing instrument and/or the microscope used for analysis, column 8, lines 28-30, and the sample carrier includes writable memory, and the method further comprises writing information regarding the processing to the writable memory, see claim 8 of Bland, column 12, lines 33-36.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Own such that a sample carrier includes writable memory as taught by Bland, where the memory slide can enable a particularly advantageous new type of automatic sample processing apparatus, which can operate as a fully continuous apparatus, enabling an insertion of a high-priority slide, column 9, lines 4-8 of Bland.

Re. claim 19, Own as set forth in claim 15 above further teaches accommodating the sample carrier loaded with the sample in a second accommodating device (i.e., an automated sample-feeder 700) of a second sample holder, the second sample holder (i.e., stages, as shown in FIGS. 17A-17D) comprising a second individual position identifier, the accommodated sample carrier assumes a defined orientation relative to the second sample holder (i.e., sequential feeding and imaging of the samples (in multiple sample carriers) in the analysis section may be substantially or completely automated. For example, the controller may control the automated sample-feeder (including identifying individual samples) as well as the components of the microscope, para. [0128] and [0190]), the sample carrier is configured to communicate with the microscope system (para. [0102], [0103], FIG. 13); reading out the individual sample carrier identifier in conjunction with the second individual position identifier (i.e., the samples may be identified and tracked with ID codes 680, para. (0100] and [0101], as shown in FIGS. 7A, 8A, 10, 11, and 12, and further the identification pattern (position identifier) may contain a unique identification code that can be determined when the pattern is read by one or more means to track the position of the sample, see para. [0174]); communicating the identifiers read out to a control unit of the microscope system (e.g., Controller 600, FIG. 6) of the microscope system (i.e., the controller may evaluate this waveform to identify the sample associated with ID code 680, para. [0122], FIG. 16); providing geometric data about dimensions and geometries of the first sample holder and the second sample holder; and determining the geometric data and the identifiers so that identity and current position of the sample are determined (i.e., the pattern may comprise a miniature bar code, QR code, or another type of code based on a geometric pattern, para. [0174]). 
Own teaches all limitations except for explicit teaching of a second individual position identifier, the accommodated sample carrier assumes a defined orientation relative to the second sample holder.
However, in a related field of endeavor Bland teaches all data in a memory on a sample carrier according to the invention should be copied to a database connected to the computer in control of the sample processing instrument and/or the microscope used for analysis, column 8, lines 28-30, and the sample carrier includes writable memory, and the method further comprises writing information regarding the processing to the writable memory, see claim 8 of Bland, column 12, lines 33-36.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Own such that a sample carrier includes writable memory as taught by Bland, where the memory slide can enable a particularly advantageous new type of automatic sample processing apparatus, which can operate as a fully continuous apparatus, enabling an insertion of a high-priority slide, column 9, lines 4-8 of Bland.

 Re. claim 20, Own teaches one or more machine-readable hardware storage devices comprising instructions that are executable by one or more processing devices to perform operations comprising the method of claim 15 (i.e., the controller software may be stored on a computer-readable medium, para. [0079]- [0080] and as set forth in claim 15 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
October 27, 2021